Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to Applicant’s communication filed on April 30, 2021 for the patent application 17/246,342.   Claims 1 – 20 are pending in the application.


Information Disclosure Statement

 The Information Disclosure Statement (IDS) submitted on July 21, 2022, February 23, 2022, October 29, 2021 and July 05, 2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, these Information Disclosure Statements are being considered by the Examiner.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 1 - 20 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method Claim 12 as the claim that represents the claimed invention for analysis and is similar to apparatus claims 1 and claim 2.   
Claim 12 recites the limitations of:

( A ) transmitting payment data for a payment transaction via an antenna of a wearable payment device, 
( B ) the wearable payment device forming a ring for receiving a body part of a user; 
( C ) sensing motion of the ring or a physiological parameter of the user with electrical circuitry coupled to the ring; 
( D ) interpreting, with the electrical circuitry, the motion or the physiological parameter as an input for the payment transaction; and 
( E ) processing the payment transaction based on the input with the electrical circuitry.  

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 12 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 1 and 2 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the wearable payment device or any of the bolded limitations in claim 12 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claims 1 and 2.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “sensing” and “interpreting” steps are recited at a high level of generality and amounts to mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 12, limitation ( A ) and ( B ) above in Applicant’s specification para [0032], which discloses “Based on the information that is received at payment terminal 20 from payment server 40, the merchant may indicate to the customer whether the transaction has been approved. In some embodiments, approval may be indicated  at the payment terminal, for example, at a display device of a payment terminal. In other embodiments such as a smart­ phone or a wearable payment device, information about the approved transaction and additional information (e.g., receipts, special offers, coupons, or loyalty program information) may be provided to the NFC payment device for display at a screen of the smartphone or wearable payment device (e.g., a watch having an electronic display for displaying time and other information) or storage in memory.“.  
Also, claim 12, limitation ( A ) above in Applicant’s specification para [0037], which discloses “In one embodiment, payment device 10 may be a contactless payment device such as NFC device 12 or chip card 14, and payment reader 22 and the contactless payment device 10 may communicate by modulating the wireless carrier signal within near field 15. In order to communicate information to payment device 10, payment reader 22 changes the amplitude and/or phase of the wireless carrier signal based on data to be transmitted from payment reader 22, resulting in a wireless data signal that is transmitted to the payment device. This signal is transmitted by an antenna of payment reader 22 that is tuned to transmit at 13.56 MHz, and if the payment device 10 also has a suitably tuned antenna within the range of the near field 15 (e.g., 0 to 10 cm), the payment device receives the wireless carrier signal or wireless data signal that is transmitted by payment reader 22. In the case of a wireless data signal, processing circuitry of the payment device 10 is able to demodulate the received signal and process the data that is received from payment reader 22.“.  

Also, claim 12, limitation ( B ) and ( C ) above in Applicant’s specification para [0073], which discloses “As noted above, the impedance and, thus, performance of the antenna 96 may be affected by whether the ring 52 is positioned on the user's finger. As used herein, a ring 52 is "positioned" or "worn" on the user's finger when a finger of the user passes through the ring 52 such that the ring 52 is secured to the finger without the user having to grip or otherwise hold the ring 52 with other fingers. Further, in an embodiment for which the ring 52 is to be removed from the user's finger to perform a payment transaction, the removal of the ring from the user's finger may signify that a payment transaction is about to occur. Thus, once removal of the ring 52 is detected, the control circuitry 72 may be responsive to the removal of the ring 52 for performing a tuning of the antenna 96 in order to help ensure that such antenna 96 is properly tuned prior to commencement of the payment transaction that is about to occur. In some cases, the tuning may be performed by the control circuitry 72 before the ring 52 is positioned within the magnetic field of the payment reader 22.“.   Similar arguments apply to claims 1 and 2.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, Claims 1, 2 and 12 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 1, 2 and 12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 1, 2 and 12 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  

Dependent Claims

Dependent claims 3 – 11 and 13 - 20 are also rejected under 35 U.S.C. 101.  Dependent claims 3 – 11 and 13 - 20 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 1, 2 and 12 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 3 – 11 and 13 - 20 clearly further define the abstract idea as stated above and claims 4, 5, 7, 11, 14 and 15 further define extra-solution activities such as defining a payment amount for the payment transaction based on the input; and wherein the sensed motion is in response to the user removing the ring from the body part and presenting data and transmitting / receiving data. Furthermore, dependent claims 3 – 11 and 13 - 20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
 As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 1 – 20 are not seen to be statutory.


Claim Rejections – 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12 – 20 and 1 – 11 are rejected under 35 U.S.C. 103 as being obvious over Craig Janik  (Pub. # US 2016/0156603 A1 – herein referred to as Janik) in view of Swarna K. Adari.  (Pub. # US 2021/0097520 A1 – herein referred to as Adari).

Re: Claim 12, Janik discloses a method for use with a wearable payment device, comprising: 
transmitting payment data for a payment transaction via an antenna of a wearable payment device (Janik, [0067] -  When NFC IC 40 is enabled, ring 4 can be used to make various NFC transactions, such as financial transactions that require secure identity authentication as well as financial data. For example, to make a payment in a grocery store checkout line, the user places their left hand with ring 4 on the left ring finger, in close proximity to NFC reader 40 as shown in FIG. 14, where the orientation of ring 4 NFC coil 20 is in substantially the same plane as NFC reader coil 92. This orientation maximizes the inductive coupling of NFC coil 20 and NFC reader coil 92. In a few seconds RF communication between ring 4 and NFC reader 40 completes and the data is sent to the various transaction constituents for approval.), 
the wearable payment device forming a ring for receiving a body part of a user (Janik, [0063] -  When ordering ring 4 from the supplier, the user creates an account on ring 4 supplier's website, creating a username and password, and provides identity information, for example the user's SSN, and the bank account information for the account that will be used to make payments with ring 4. Ring 4 is shipped from the factory with a Bluetooth pairing code 132 and a unique factory device code 128 stored in ROM that is associated with the user's identity information and bank account data the supplier's database. In the factory state, battery 44A and 44B are fully charged, and NFC IC 40 is in a disabled state. The user is instructed install and start up PIN app 112 on mobile device 22 that they will use regularly. The user is required to sign in to the app using the username and password for the ring 4 supplier online account.). 
However, Janik does not expressly disclose:  
sensing motion of the ring or a physiological parameter of the user with electrical circuitry coupled to the ring; 
interpreting, with the electrical circuitry, the motion or the physiological parameter as an input for the payment transaction; and 
processing the payment transaction based on the input with the electrical circuitry.
In a similar field of endeavor, Adari discloses:
sensing motion of the ring or a physiological parameter of the user with electrical circuitry coupled to the ring (Adari, [0053] -  In implementations, a presence sensor may be a capacitive sensor that detects user presence based on continued contact with a wearable authentication device, such as contact with a ring from a finger of a user. The fingerprint swipe sensor that is integrated inside a band of a ring may also include presence sensing capability with an integrated presence sensor or mode, such as a capacitive sensor that detects user contact and/or an ultrasonic sensor to detect an ultrasound feedback that confirms user presence. In implementations, a wearable authentication device can also include a data exchange system, such as for near-field communication (NFC) with an NFC chip or with Bluetooth™ low energy (BLTE), to communicate a fingerprint image, an image of a finger, a unique identifier of the wearable authentication device, and/or presence data to the associated device for authentication and to maintain operability of the associated device.); 
interpreting, with the electrical circuitry, the motion or the physiological parameter as an input for the payment transaction (Adari, [0108] -  The electronic finger ring has herein been described mainly in the context of an electronic finger ring functioning as a 4-dimensional steering device for controlling an external electronic device, such as a computer. However, it should be appreciated that many of the teachings disclosed herein are advantageous also when the electronic finger ring is adapted for other applications, such as identification, electronic payment, etc., mentioned in the summary of the invention, or for "heat- or vibration or light emitting communication" as described in the above passage.); and 
processing the payment transaction based on the input with the electrical circuitry (Adari, [0082] -  In another exemplary embodiment, the proposed electronic wearable finger (200) can be provide with a pin selector slot (104) wherein when the user selects a PIN by rotating the plurality of inner rings of the proposed electronic wearable finger (200) and stations it at the pin selector slot (104), the proposed electronic wearable finger (200), can transmit the signal/PIN to the ATM/POS in order to initiate the process.).
Therefore, in light of the teachings of Adari, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Janik, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing a fingerprint swipe sensor can be integrated inside a band of a ring to capture the fingerprint  image as the ring is placed on a finger of the user. Additionally, the fingerprint swipe sensor can be implemented to capture up to a three-hundred and sixty degree (360°) image (or approximate 360° image) of the finger as the ring is placed on the finger of the user. 

Re: Claim 13, Janik in view of Adari discloses the method of claim 12, 
wherein the interpreting comprises interpreting the motion as the input for the payment transaction (Adari, [0108] -  The electronic finger ring has herein been described mainly in the context of an electronic finger ring functioning as a 4-dimensional steering device for controlling an external electronic device, such as a computer. However, it should be appreciated that many of the teachings disclosed herein are advantageous also when the electronic finger ring is adapted for other applications, such as identification, electronic payment, etc., mentioned in the summary of the invention, or for "heat- or vibration or light emitting communication" as described in the above passage.).  The rationale for support of motivation, obviousness and reason to combine see claim 12 above.

Re: Claim 14, Janik in view of Adari discloses the method of claim 13, 
wherein the processing comprises defining a payment amount for the payment transaction based on the input (Adari, [0022] -  In implementations, these innovative rings directly connect with the bank server. So, there is no need to load money every time the user transact using these rings, the amount will be directly deducted from the user respective bank account. The authentication for the transaction using such rings every time the user transact can be done with the bank server and by any method like OTP, user selected PIN and any other biometric method.).  The rationale for support of motivation, obviousness and reason to combine see claim 12 above.

Re: Claim 15, Janik discloses the method of claim 13, 
wherein the sensed motion is in response to the user removing the ring from the body part (Janik, [0068] -  [0068]  When removed from the finger (ring is expanded) ring 4 no longer functions for transactions. Ring 4 is disabled for transactions until ring 4 is placed back on the finger (ring is expanded) and the correct PIN is entered into PIN app 112 running on mobile device 22.).  

Re: Claim 16, Janik discloses the method of claim 12, 
wherein the physiological parameter is a pulse of the user, and wherein the interpreting comprises interpreting the pulse as the input for the payment transaction (Janik, [0067] -  When NFC IC 40 is enabled, ring 4 can be used to make various NFC transactions, such as financial transactions that require secure identity authentication as well as financial data. For example, to make a payment in a grocery store checkout line, the user places their left hand with ring 4 on the left ring finger, in close proximity to NFC reader 40 as shown in FIG. 14, where the orientation of ring 4 NFC coil 20 is in substantially the same plane as NFC reader coil 92. This orientation maximizes the inductive coupling of NFC coil 20 and NFC reader coil 92. In a few seconds RF communication between ring 4 and NFC reader 40 completes and the data is sent to the various transaction constituents for approval.).  

Re: Claim 17, Janik discloses the method of claim 12, 
wherein the processing comprises authenticating the user for the payment transaction based on the input (Janik, [0067] -  When NFC IC 40 is enabled, ring 4 can be used to make various NFC transactions, such as financial transactions that require secure identity authentication as well as financial data. For example, to make a payment in a grocery store checkout line, the user places their left hand with ring 4 on the left ring finger, in close proximity to NFC reader 40 as shown in FIG. 14, where the orientation of ring 4 NFC coil 20 is in substantially the same plane as NFC reader coil 92. This orientation maximizes the inductive coupling of NFC coil 20 and NFC reader coil 92. In a few seconds RF communication between ring 4 and NFC reader 40 completes and the data is sent to the various transaction constituents for approval.).  

Re: Claim 18, Janik in view of Adari discloses the method of claim 12, 
wherein the interpreting comprises identifying a hand gesture of the user based on the motion (Adari, [0098] -  In an embodiment, the ring (200) according to the present disclosure may act as a universal input device which allows a user to remotely interact with different electronic devices by using finger motions and gestures. Accordingly, embodiments of the present disclosure include a motion sensor, control logic, a memory and a processor assembled into a substantially ring-shaped housing that is wearable on a finger of a user. The ring-shaped universal input device according to the present disclosure is capable of identifying an external device, establishing a communication channel with an identified external device and providing user instructions to the external device based on user's finger motions or gestures. The motion sensor can detect the finger's various motions and/or gestures and generate corresponding detection signals which are converted by the control logic and processor into instruction signals recognizable by the external device.).  The rationale for support of motivation, obviousness and reason to combine see claim 12 above.

Re: Claim 19, Janik discloses the method of claim 12, 
further comprising receiving, with the electrical circuitry, an input indicative of initiation of the financial transaction, wherein the - 47 -(SQ-1373-US3) interpreting comprises determining whether the motion or the physiological parameter is sensed within a predefined time window of the receiving, and wherein the processing is based on the determining (Janik, [0059], [0060] -  If  BLE program 104 does not receive a PIN VALID RESPONSE message from central device 22 within the 30 second time period (PIN app 112 is not running on mobile device 22, the user does not respond or inputs an incorrect PIN), BLE program 104 powers down NFC IC 40 (NFC function still disabled), tears down the BLE connection to central device 22, and then instructs BLE IC 48 to enter OFF mode.).  
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Re: Claim 20, Janik discloses the method of claim 12, 
further comprising receiving, with the electrical circuitry, at least one input indicative of initiation of the financial transaction, and wherein the processing comprises enabling the financial transaction based on a timing of the sensing relative to the receiving (Janik, [0059], [0060] -  If  BLE program 104 does not receive a PIN VALID RESPONSE message from central device 22 within the 30 second time period (PIN app 112 is not running on mobile device 22, the user does not respond or inputs an incorrect PIN), BLE program 104 powers down NFC IC 40 (NFC function still disabled), tears down the BLE connection to central device 22, and then instructs BLE IC 48 to enter OFF mode.).  

Re: Claim 1, Janik discloses a wearable payment device for processing payment transactions, comprising: 
a ring for receiving a body part of a user, the ring having an antenna (Janik, Fig. 4, [0067] -  When NFC IC 40 is enabled, ring 4 can be used to make various NFC transactions, such as financial transactions that require secure identity authentication as well as financial data. For example, to make a payment in a grocery store checkout line, the user places their left hand with ring 4 on the left ring finger, in close proximity to NFC reader 40 as shown in FIG. 14, where the orientation of ring 4 NFC coil 20 is in substantially the same plane as NFC reader coil 92. This orientation maximizes the inductive coupling of NFC coil 20 and NFC reader coil 92. In a few seconds RF communication between ring 4 and NFC reader 40 completes and the data is sent to the various transaction constituents for approval.); and
electrical circuitry coupled to the ring and configured to transmit payment data for a payment transaction via the antenna (Janik, [0040], -   FIGS. 2, 3 and4 show that device 4 includes an NFC antenna 20 comprised of a metal wire coil 36 covered with an insulating Teflon sheath 38. FIG. 5 shows that NFC coil 36 is soldered to solder pad 80A and 80B, respectively on the bottom of flexible circuit 56, and traces on flexible PCBA 12 functionally connect NFC coil 36 to the antenna inputs on NFC IC 40. NFC coil 36 inductance in combination with NFC IC 40 capacitance and system capacitance comprise a circuit that resonates substantially at 13.56 Mhz. The presence of the human finger inside coil 36 is also taken into consideration in practice.).  
However, Janik does not expressly disclose:  
the electrical circuitry further configured to sense motion of the ring or a physiological parameter of the user and to interpret the motion or the physiological parameter as an input for the payment transaction, 
wherein the electrical circuitry is configured to enable the payment transaction based on the input,
 wherein the motion is indicative of a predefined hand gesture by the user or removal of the ring from the body part, and 
wherein the physiological parameter is unique to the user.
In a similar field of endeavor, Adari discloses:
the electrical circuitry further configured to sense motion of the ring or a physiological parameter of the user and to interpret the motion or the physiological parameter as an input for the payment transaction (Adari, [0053] -  In implementations, a presence sensor may be a capacitive sensor that detects user presence based on continued contact with a wearable authentication device, such as contact with a ring from a finger of a user. The fingerprint swipe sensor that is integrated inside a band of a ring may also include presence sensing capability with an integrated presence sensor or mode, such as a capacitive sensor that detects user contact and/or an ultrasonic sensor to detect an ultrasound feedback that confirms user presence. In implementations, a wearable authentication device can also include a data exchange system, such as for near-field communication (NFC) with an NFC chip or with Bluetooth™ low energy (BLTE), to communicate a fingerprint image, an image of a finger, a unique identifier of the wearable authentication device, and/or presence data to the associated device for authentication and to maintain operability of the associated device.), 
wherein the electrical circuitry is configured to enable the payment transaction based on the input (Adari, [0108] -  The electronic finger ring has herein been described mainly in the context of an electronic finger ring functioning as a 4-dimensional steering device for controlling an external electronic device, such as a computer. However, it should be appreciated that many of the teachings disclosed herein are advantageous also when the electronic finger ring is adapted for other applications, such as identification, electronic payment, etc., mentioned in the summary of the invention, or for "heat- or vibration or light emitting communication" as described in the above passage.), 
 wherein the motion is indicative of a predefined hand gesture by the user or removal of the ring from the body part motion (Adari, [0098] -  In an embodiment, the ring (200) according to the present disclosure may act as a universal input device which allows a user to remotely interact with different electronic devices by using finger motions and gestures. Accordingly, embodiments of the present disclosure include a motion sensor, control logic, a memory and a processor assembled into a substantially ring-shaped housing that is wearable on a finger of a user. The ring-shaped universal input device according to the present disclosure is capable of identifying an external device, establishing a communication channel with an identified external device and providing user instructions to the external device based on user's finger motions or gestures. The motion sensor can detect the finger's various motions and/or gestures and generate corresponding detection signals which are converted by the control logic and processor into instruction signals recognizable by the external device.), and 
wherein the physiological parameter is unique to the user (Adari, [0020] -  In implementations, a fingerprint sensor may be a fingerprint touch sensor or a fingerprint swipe sensor integrated in a wearable authentication device to capture a fingerprint image. For example, a fingerprint touch sensor can be integrated into the top of a ring, and when the ring is worn on a finger of one hand, the user can touch a finger of the other hand on the fingerprint touch sensor. Alternatively, a fingerprint swipe sensor can be integrated inside a band of a ring to capture the fingerprint image as the ring is placed on a finger of the user. Additionally, the fingerprint swipe sensor can be implemented to capture up to a three-hundred and sixty degree (360°) image (or approximate 360° image) of the finger as the ring is placed on the finger of the user.).
Therefore, in light of the teachings of Adari, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Janik, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing a fingerprint swipe sensor can be integrated inside a band of a ring to capture the fingerprint  image as the ring is placed on a finger of the user. Additionally, the fingerprint swipe sensor can be implemented to capture up to a three-hundred and sixty degree (360°) image (or approximate 360° image) of the finger as the ring is placed on the finger of the user.

Re: Claim 2, Claim 2 is an apparatus claim corresponding to method claim 12.  Therefore, claim 2 is analyzed and rejected as previously discussed with respect to claims 12.

Re: Claim 3, Claim 3 is an apparatus claim corresponding to method claim 13.  Therefore, claim 3 is analyzed and rejected as previously discussed with respect to claims 13.

Re: Claim 4, Claim 4 is an apparatus claim corresponding to method claim 14.  Therefore, claim 4 is analyzed and rejected as previously discussed with respect to claims 14.
Re: Claim 5, Claim 5 is an apparatus claim corresponding to method claim 15.  Therefore, claim 5 is analyzed and rejected as previously discussed with respect to claims 15.

Re: Claim 6, Claim 6 is an apparatus claim corresponding to method claim 16.  Therefore, claim 6 is analyzed and rejected as previously discussed with respect to claims 16.

Re: Claim 7, Claim 7 is an apparatus claim corresponding to method claim 17.  Therefore, claim 7 is analyzed and rejected as previously discussed with respect to claims 17.

Re: Claim 8, Claim 8 is an apparatus claim corresponding to method claim 17.  Therefore, claim 8 is analyzed and rejected as previously discussed with respect to claims 17.

Re: Claim 9, Claim 9 is an apparatus claim corresponding to method claim 18.  Therefore, claim 9 is analyzed and rejected as previously discussed with respect to claims 18.

Re: Claim 10, Claim 10 is an apparatus claim corresponding to method claim 19.  Therefore, claim 10 is analyzed and rejected as previously discussed with respect to claims 19.

Re: Claim 11, Janik in view of Adari discloses the wearable payment device of claim 10, 
wherein the input indicative of the initiation of the financial transaction is a tap of the ring on a payment reader by the user (Adari, [0016], [0018] -  At block 302, a controller (208) embedded in said electronic wearable finger ring senses a touch event with at least one touch sensor embedded in  each of a plurality of inner rings (204-1, 204-2, 204-n) enclosed between a first border and a second border of said electronic wearable finger ring, wherein said touch event indicative of a selection of a personal identification number (PIN) to control said plurality of external devices (100).).  The rationale for support of motivation, obviousness and reason to combine see claim 1 above.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696